t c summary opinion united_states tax_court joe w jacobs petitioner v commissioner of internal revenue respondent docket no 16339-05s filed date joe w jacobs pro_se shannon edelstone for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner and ivy d jacobs’s mrs jacobs federal_income_tax of dollar_figure the sole issue for decision is whether social_security_benefits received by petitioner and mrs jacobs during are includable in gross_income under sec_86 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in oakland california petitioner and mrs jacobs now deceased jointly filed for form_1040 u s individual_income_tax_return reporting social_security_benefits of zero and adjusted_gross_income of dollar_figure mrs jacobs died on date on date respondent issued to petitioner and mrs jacobs a notice known as a cp2000 or revenue_agent report rar the rar notified petitioner and mrs jacobs that they failed to include in their gross_income for social_security_benefits of dollar_figure and dollar_figure received by petitioner and mrs jacobs respectively during that year petitioner made a social_security repayment of dollar_figure in the rar also indicated as a computational adjustment that the proposed changes to their gross_income would reduce the amount of medical_expenses allowed as an itemized_deduction on schedule a on date respondent issued to petitioner and mrs jacobs a statutory_notice_of_deficiency for discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 petitioner argues that the social_security_benefits received by mrs jacobs in are excludable from gross_income because they were disability payments even if mrs jacobs had received social_security_benefits by reason of a disability the benefits might be taxable under sec_86 prior to certain payments made in lieu of wages to an employee who was retired by reason of permanent and total disability were excludable from the employee’s gross_income under sec_105 however the social_security amendments of publaw_98_21 97_stat_87 repealed the limited exclusion of disability payments provided by sec_105 effective with respect to taxable years beginning after since social_security disability benefits have been treated in the same manner as other social_security_benefits and are subject_to tax under sec_86 123_tc_245 affd 436_f3d_344 2d cir joseph 1since this case is decided by applying the law to the undisputed facts sec_7491 is inapplicable v commissioner tcmemo_2003_19 thomas v commissioner tcmemo_2001_120 sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code sec_86 requires the inclusion of a portion of social_security_benefits in gross_income if the taxpayer’s adjusted_gross_income with certain modifications not relevant here plus one-half of the social_security_benefits received exceeds a specified base_amount sec_86 for taxpayers filing a joint_return the base_amount is dollar_figure sec_86 petitioner’s modified_adjusted_gross_income was dollar_figure one-half of the total social_security_benefits received was dollar_figure dollar_figure - repayment of dollar_figure the amount determined under sec_86 dollar_figure dollar_figure dollar_figure exceeds the base_amount of dollar_figure therefore a portion of petitioner’s social_security_benefits is taxable under sec_86 sec_86 provides that gross_income includes the lesser_of one-half of the social_security_benefits received during the year or one-half of the excess described in sec_86 the includable percentage is increased however if the amount determined under sec_86 exceeds the adjusted_base_amount of dollar_figure in the case of a joint_return see sec_86 c b the increased percentage is not applicable because petitioner did not exceed the threshold for the adjusted_base_amount one-half of the excess described in sec_86 was dollar_figure dollar_figure - dollar_figure which is less than one-half of the total social_security_benefits received accordingly the court sustains respondent’s determination that dollar_figure of the social_security_benefits received by petitioner and mrs jacobs in is includable in their gross_income for that year to reflect the foregoing decision will be entered for respondent
